Exhibit 10.1

 

TENDER SUPPORT AGREEMENT

 

This TENDER SUPPORT AGREEMENT (this “Agreement”), dated as of August 13, 2014,
is by and among Global Eagle Entertainment Inc., a Delaware corporation (the
“Company”) and Harry E. Sloan (the “Warrantholder”).

 

WITNESSETH

 

WHEREAS, the Company is making an offer, upon the terms and conditions set forth
in its Offer to Exchange Letter (“Offer Letter”) and the related Letter of
Transmittal (which together constitute the “Offer”) which will be filed on the
date hereof with the Securities and Exchange Commission (“SEC”), to all holders
of the Company’s issued and outstanding warrants exercisable for shares of the
Company’s common stock, par value $0.0001 per share (the “Shares”), at an
exercise price of $11.50 per Share (the “Warrants”), to exchange during the
Offer Period (as defined in the Offer Letter) 0.3333 Shares for every Warrant
tendered, up to a maximum of 15,000,000 Warrants;

 

WHEREAS, as of the date of this Agreement, the Warrantholder is the beneficial
owner of the number of Warrants set forth opposite his name on Schedule 1 to
this Agreement (the “Currently Owned Warrants”); and

 

WHEREAS, as a condition to the Company’s willingness to conduct the Offer, the
Company has required that the Warrantholder agree, and the Warrantholder has
agreed, to enter into this Agreement and abide by the covenants and obligations
set forth in this Agreement, including, without limitation, to validly tender in
the Offer all of the Currently Owned Warrants (and not withdraw from the Offer
any such Currently Owned Warrants);

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party to this Agreement, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.           Agreement to Tender.

 

(a)          The Warrantholder agrees that as promptly as practicable after the
commencement of the Offer, and in any event no later than the 10th Business Day
following the commencement of the Offer, the Warrantholder shall tender into the
Offer all of the Currently Owned Warrants beneficially owned by the
Warrantholder.

 

(b)          The Warrantholder agrees that once Currently Owned Warrants are
tendered into the Offer, without the prior written consent of the Company in its
sole discretion, he shall not, and shall not be permitted to, withdraw or cause
to be withdrawn the tender of such Currently Owned Warrants unless the Offer
shall have been terminated.

 

2.           Representations and Warranties. The Warrantholder hereby represents
and warrants to the Company as follows:

  



 

 

 

2.1           Power; Due Authorization; Binding Agreement. Such Warrantholder
has full legal capacity, power and authority to execute and deliver this
Agreement, to perform his obligations under this Agreement, and to consummate
the transactions contemplated by this Agreement. This Agreement has been duly
and validly executed and delivered by such Warrantholder and constitutes a valid
and binding agreement of such Warrantholder, enforceable against such
Warrantholder in accordance with its terms.

 

2.2           Ownership of Shares. Such Warrantholder’s Currently Owned Warrants
are beneficially owned and owned of record by such Warrantholder. Such
Warrantholder has good and valid title to the Currently Owned Warrants, free and
clear of any liens, claims or encumbrances that would prevent such Warrantholder
from tendering its Currently Owned Warrants in accordance with this Agreement or
complying with its other obligations under this Agreement. Such Warrantholder
has and will have at all times through the Offer Period sole voting and
dispositive power with respect to all of the Currently Owned Warrants and will
be entitled to vote and dispose of all of the Currently Owned Warrants.

 

2.3           No Conflicts. The execution and delivery of this Agreement by such
Warrantholder does not, and the performance of the terms of this Agreement by
such Warrantholder will not, (a) require such Warrantholder to obtain the
consent or approval of, or make any filing with or notification to, any
Governmental Entity (other than filing an amendment to a Schedule 13D or the
filing of other documents with the Securities and Exchange Commission or
regulatory bodies of foreign jurisdictions), (b) require the consent or approval
of any other person pursuant to any agreement, obligation or instrument binding
on such Warrantholder or its properties and assets, (c) conflict with or violate
any law, rule, regulation, order, judgment or decree applicable to such
Warrantholder or pursuant to which any of its properties or assets are bound or
(d) violate any other agreement to which such Warrantholder is a party,
including, without limitation, any voting agreement, Warrantholder agreement,
irrevocable proxy or voting trust, except in each case for such consents,
approvals, filings, conflicts or violations as would not prevent, impede or
delay the performance by such Warrantholder of its obligations hereunder. The
Currently Owned Warrants are not, with respect to the voting or transfer of such
Currently Owned Warrants, subject to any other agreement, including any voting
agreement, shareholder agreement, irrevocable proxy or voting trust.

 

2.4           Absence of Litigation. As of the date of this Agreement, there is
no action pending or, to the knowledge of such Warrantholder, threatened against
or affecting such Warrantholder and/or any of its affiliates before or by any
governmental entity that would reasonably be expected to impair the ability of
such Warrantholder to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement on a timely basis.

 

2.5           Acknowledgment. Such Warrantholder understands and acknowledges
that the Company is conducting the Offer in reliance upon such Warrantholder’s
execution, delivery and performance of this Agreement.

 

3.          Certain Covenants of the Warrantholder. The Warrantholder hereby
covenants and agrees with the Company as follows:

 

2

 

  

3.1           Restriction on Transfer. Until the termination of this Agreement
in accordance with its terms, except for any action contemplated by Section 1,
such Warrantholder shall not, directly or indirectly, either voluntarily or
involuntarily, (i) sell, transfer, assign or otherwise dispose of, or enter into
any contract, option or other arrangement or understanding with respect to the
sale, transfer, assignment or other disposition of, or limitation on the voting
rights of, any of the Currently Owned Warrants (any such action, a “Transfer”)
(provided that the Warrantholder may (a) exercise any of his Currently Owned
Warrants in accordance with the terms thereof, and (b) sell, transfer, assign or
otherwise dispose of any Currently Owned Warrants to any affiliate of such so
long as, prior to effecting any such transaction, such affiliate has agreed to
become a party hereto as a “Warrantholder” and bound by all of the obligations
applicable to a “Warrantholder” hereunder), (ii) take any action that would
cause any representation or warranty of such Warrantholder contained in this
Agreement to become untrue or incorrect or have the effect of preventing or
disabling such Warrantholder from performing its obligations under this
Agreement, or (iii) commit or agree to take any of the foregoing actions.

 

3.2           Documentation and Information. The Warrantholder (i) consents to
and authorizes the publication and disclosure by the Company of its identity and
holding of the Currently Owned Warrants, and the nature of such Warrantholder’s
commitments, arrangements and understandings under this Agreement, in any press
release, the Offer Letter, or any other disclosure document required in
connection with the Offer, and (ii) agrees as promptly as practicable to give to
the Company any information related to the foregoing that the Company may
reasonably require for any such disclosure documents. The Warrantholder agrees
to notify the Company as promptly as practicable of any required corrections
with respect to any information supplied by it specifically for use in any such
disclosure document, if and to the extent such Warrantholder becomes aware that
any such information shall have become false or misleading in any material
respect.

 

3.3           Further Assurances. From time to time, at the request of the
Company and without further consideration, the Warrantholder shall execute and
deliver such additional documents and take all such further action as may be
necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement.

 

4.            Miscellaneous.

 

4.1           Termination of this Agreement. This Agreement shall terminate upon
the earlier to occur of (i) the termination of the Offer, without any Warrants
being accepted for exchange thereunder, (ii) the date of any modification,
waiver, change or amendment of the Offer after the date hereof that results in a
(A) decrease in the number of Shares issuable upon exchange of each Warrant, or
(B) change in the form of consideration to be paid in the Offer, or (iii)
November 30, 2014 if, on or prior to such date, the Offer has not been
consummated.

 

4.2           Effect of Termination. In the event of termination of this
Agreement pursuant to Section 4.1, this Agreement shall become void and of no
effect with no liability on the part of any party; provided, however, no such
termination shall relieve any party from any liability for any breach of this
Agreement occurring prior to such termination.

 

3

 

  

4.3           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter of this Agreement. Nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

4.4           Amendments. This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties to this Agreement.

 

4.5           Notices. All notices, requests and other communications to any
party under this Agreement shall be in writing and shall be deemed given if
delivered personally, facsimiled (which is confirmed) or sent by overnight
courier (providing proof of delivery) to the parties at the Company’s principal
offices or such other address or facsimile number as such party may hereafter
specify by like notice to the other parties to this Agreement. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient if received prior to 5:00 p.m., local time, in the
place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.

 

4.6           Governing Law; Jurisdiction; Waiver of Jury Trial. (a) THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE, APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE PERFORMED
ENTIRELY WITHIN THAT STATE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

 

(b)          Each of the parties to this Agreement (a) irrevocably submit itself
to the personal jurisdiction of the Delaware Court of Chancery (or in the event,
but only in the event, that such court does not have subject matter jurisdiction
over such action or proceeding, in the United States District Court for the
District of Delaware) in the event any dispute arises out of this Agreement or
the transactions contemplated by this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Delaware Court of Chancery (or in the event, but only
in the event, that such court does not have subject matter jurisdiction over
such action or proceeding, in the United States District Court for the District
of Delaware). The parties to this Agreement agree that a final judgment in any
action or proceeding brought shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law. Each of the parties to this Agreement hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (i) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure to serve in accordance with this
Section 4.6, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by the applicable Law, any claim that
(A) the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter of this Agreement, may not be enforced in or by
such courts. Each of the parties to this Agreement hereby consents to service
being made through the notice procedures set forth in Section 4.5 and agrees
that service of any process, summons, notice or document by registered mail
(return receipt requested and first-class postage prepaid) to the respective
addresses set forth in Section 4.5 shall be effective service of process for any
suit or proceeding in connection with this Agreement or the transactions
contemplated by this Agreement. The consents to jurisdiction set forth in this
paragraph shall not constitute general consents to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this paragraph and shall not be deemed to confer rights on any person other than
the parties to this Agreement.

 

4

 

  

(c)          EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES TO THIS AGREEMENT HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 4.6(c).

 

4.7           Specific Performance. The parties agree that irreparable damage
would occur and that the Company would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed by the
Warrantholder in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Company shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
Delaware Court of Chancery, or in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
in the United States District Court for the District of Delaware, this being in
addition to any other remedy to which it is entitled at law or in equity. The
parties further agree to waive any requirement for the securing or posting of
any bond in connection with the obtaining of any such injunctive or other
equitable relief.

 

4.8           No Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties, and any assignment without such consent
shall be null and void. Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns. Any purported assignment not permitted
under this Section 4.8 shall be null and void.

 

5

 

  

4.9           Counterparts; Effectiveness. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties. This Agreement
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy, telefax or electronic transmission shall be considered
original executed counterparts for purposes of this Section 4.9 provided that
receipt of copies of such counterparts is confirmed.

 

4.11         Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties to this
Agreement shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated by this Agreement are fulfilled to the extent
possible.

 

[signature page follows]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  GLOBAL EAGLE ENTERTAINMENT INC.         By: /s/ David M. Davis   Name: David
M. Davis   Title: Chief Executive Officer and Director         /s/ Harry E.
Sloan   Harry E. Sloan

 

[Signature Page to Tender Support Agreement]

 

 

 

 

SCHEDULE 1

 

Details of Ownership

 

 

 

Warrantholder

  Currently
Owned
Warrants       Harry E. Sloan   5,280,001

  



 

